TATE, Judge.
Plaintiff appeals from judgment in favor of defendant. Defendant filed in this Court a motion to dismiss the appeal.
The record reflects: Plaintiff by oral motion on January 13, 1956, devolutively appealed to this court, upon the District Court’s oral ruling in favor of defendant at conclusion of the trial. Written judgment was not signed, however, until January 16, 1956, or three days subsequent to the order of appeal.
“ ‘It is now the well-settled jurisprudence of this State, that no appeal lies from a judgment before it is signed; in such a case the judgment is inchoate, and the appeal premature, C.P. Arts. 546, 555, 558;”’ (cases cited) Greene v. Baynard, 194 La. 409, 193 So. 690 at page 691; Fidelity and Casualty Company of N. Y. v. Callicott, La. App. 1 Cir., 83 So.2d 671; see also Poole v. Home Insurance Company, La.App. 1 Cir., 71 So.2d 416; Perrodin v. Tillson, La.App. 1 Cir., 52 So.2d 306; Article 565, C.P. The motion to dismiss the appeal is granted.
For the reasons given the appeal herein is hereby dismissed at the cost of the plaintiff-appellant.
Appeal dismissed.